Case 1:19-cr-00456-JKB Document1 Filed 09/24/19 Page 1 of 4

CIF9.18.19
JDP: USAO#2019R00612

20) 19 SEP 24 PM }

IN THE UNITED STATES I pISTRICH COURT

FOR THE DISTRIG, A MESRYLAND

  

UNITED STATES OF AMERICA BY. DEPUTY
v. . CRIMINAL NO. JK 6-1 9-©¥SG
WILLIAM CUNNINGHAM, * (Possession with the Intent to
* Distribute Controlled Substances, 21
Defendant * U.S.C. § 841(a); Possession of a
* Firearm by in Furtherance of a Drug
* Trafficking Crime, 18 U.S.C. §
* 924(c}(1)(A); Felon in Possession of
* Firearm and Ammunition, 18 U.S.C.
* § 922(¢); Forfeiture, 18 U.S.C. §
* 924(d), 28 U.S.C. § 2461(c))
kkk &
INDICTMENT
COUNT ONE

(Possession with Intent to Distribute)
The Grand Jury for the District of Maryland charges that:
On or about June 12, 2019, in the District of Maryland, the defendant,
WILLIAM CUNNINGHAM,
did knowingly and intentionally possess with intent to distribute a quantity of a mixture and
substance containing a detectable amount of cocaine, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1)
Case 1:19-cr-00456-JKB Document1 Filed 09/24/19 Page 2 of 4

COUNT TWO
(Possession of a Firearm in Furtherance of Drug Trafficking)

The Grand Jury for the District of Maryland charges that:
On or about June 12, 2019, in the District of Maryland, the defendant,
WILLIAM CUNNINGHAM,
did knowingly possess a firearm and ammunition, that is, a Hi-Point JS-9mm semi-automatic
pistol with serial number 064891, in furtherance of a drug trafficking crime for which he may be
prosecuted in a court of the United States, that is, possession with the intent to distribute cocaine

as charged in Count One of this Superseding Indictment, which is incorporated by reference

herein.

18 U.S.C. § 924(c)(1A)
Case 1:19-cr-00456-JKB Document1 Filed 09/24/19 Page 3 of 4

COUNT THREE
(Felon in Possession of Firearm)

The Grand Jury for the District of Maryland charges that:
On or about June 12, 2019, in the District of Maryland, the defendant,
WILLIAM CUNNINGHAM,
knowing he had previously been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm and ammunition, to wit, a Hi-Point JS-9mm
semi-automatic pistol with serial number 064891; one round of CBC mm luger +P cartridges;

and seven rounds of Winchester 9mm luger cartridges, in and affecting commerce.

18 U.S.C. § 922(g)(1)
Case 1:19-cr-00456-JKB Document1 Filed 09/24/19 Page 4 of 4

FORFEITURE

The Grand Jury for the District of Maryland further charges that:
1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant
that the United States will seek forfeiture as part of any sentence in accordance with Title 18,
United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c), as a
result of the defendant’s conviction under Count One of the Indictment.
2. As a result of the offense alleged in Count Three of this Indictment, the defendant,

WILLIAM CUNNINGHAM,
shall forfeit to the United States the firearm involved in the commission of the offense, to wit, a
Hi-Point JS-9mm semi-automatic pistol with serial number 064891; one CBC 9mm luger +P
cartridge; and seven Winchester 9mm luger cartridges.

18 U.S.C. § 924(d)
28 U.S.C. § 2461(c)

Hebe bea LS

Robert K. Hur”
United States Attorney

 

~=-—A TRUE BILL: ——
‘SIGNATURE REDACTED. SOT 24 29
———“Foreperson 7 Date °

 
